 Case 1:19-cv-01018-CBK Document 26 Filed 02/23/21 Page 1 of 5 PageID #: 178



                                                                              FEB 2 3 2021
                          UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                   NORTHERN DIVISION


 UNITED STATES OF AMERICA,
                                                             1:19-CV-01018-CBK
                      Plaintiff,
        vs.
                                                                    ORDER
 GREGORY T. ROGGENTHEN, GTR
 FARM & RANCH,LLC, OPEN RANGE
 FARMS,INC., TIMBER CREEK LAND &
 CATTLE,LLC,

                      Defendants.


                                     BACKGROUND

       Plaintiff instituted this suit to foreclose on loans made by the United States
Department of Agriculture("USDA"),Farm Service Agency("FSA")to defendant GTR
Farm & Ranch,LLC and co-signed by defendant Gregory T. Roggenthen. The loans
included a 2015 loan to purchase farm equipment, a 2015 farm storage facility loan to
construct a 55,000 bushel grain bin, and a 2106 operating loan. The loans were secured
by all crops and farm products grown on certain real estate owned by debtors,farm
program payments, crop indemnity payments, equipment, vehicles, and the grain storage
bin owned by Roggenthen and GTR Farm and Ranch, as well as the proceeds from the
sale of any of the foregoing.
       Plaintiff alleged in the complaint that defendant Open Range Farms, Inc. was
formed by Roggenthen and Open Range Farms thereafter sold property owned by
Roggenthen and GTR Farm & Ranch, and upon which plaintiff had a security interest,
without consent of plaintiff and without honoring plaintiffs liens.
       Plaintiff alleged in the complaint that defendant borrowers were in default on the
loans and had not accounted to plaintiff for any proceeds from the sale of any crops nor
any indemnity payments for 2016,2017, and 2018 crops. At the time the complaint was
filed, plaintiffs alleged the debt owed to plaintiff was $355,795.17. Plaintiff alleged that
  Case 1:19-cv-01018-CBK Document 26 Filed 02/23/21 Page 2 of 5 PageID #: 179




borrowers made fraudulent transfers of secured property in 2017 and 2018 in the amount
of $136,706.22.
       Plaintiff sought to foreclose on the loans made to borrowers and on the secured
property. Plaintiff also sought to pierce the corporate veil of Open Range Farms, which
plaintiff described as a "legal fiction" with.no assets other than encumbered property
transferred to it by Roggenthen and GTR Farm & Ranch. Plaintiff sought a declaratory
judgment that transfers of encumbered property and proceeds made to Open Range Farms
were fraudulent and should be set aside. Plaintiff also soughtjudgment against
Roggenthen, GTR Farm & Ranch, and Open Range Farms jointly and severally on the
basis of unjust enrichment.
       Defendant Timber Creek Land & Cattle, LLC, was joined as a defendant because
part of the loan collateral, a bin, was constructed on real property owned by Timber
Creek Land & Cattle, even though neither Roggenthen nor GTR Farm and Ranch owned
any interest in Timber Creek Land & Cattle. Plaintiff sought no judgment against this
defendant because Timber Creek Land & Cattle had already entered into an agreement
that, upon default, plaintiff may take possession of the bin and remove the bin without
notice or liability.
       None of the defendants answered and the Clerk entered a default. Plaintiff
thereafter moved for a defaultjudgment against defendants Roggenthen, GTR Farm &
Ranch, and Open Range Farms. This Court entered a defaultjudgment and decree of sale
on December 18, 2019. An amended judgment was entered on January 27, 2020, to
correct an administrative error in the amount of the debt owing, which error was in
defendants' favor. A second amended defaultjudgment was entered April 16, 2020, nunc
pro tune to January 24, 2020. This judgment was based upon a late filed declaration of
the amount of the debt owing but did not differ from the amended judgment. Plaintiff
was awarded judgment in the amount of $355,843.63.
       Pursuant to the judgment and decree of sale, an auction was held October 24,
2020. On January 22, 2021, plaintiff moved to join defendants and amend the complaint.
Plaintiff seeks to join Prairieland Collections Inc. and Wilbur-Ellis Company. Plaintiff
                                            2
 Case 1:19-cv-01018-CBK Document 26 Filed 02/23/21 Page 3 of 5 PageID #: 180




seeks no money judgment against the proposed new defendants but instead seeks a
determination of the lien priority of plaintiff's liens over the proposed new defendants'
judgment liens. Plaintiff contends that the government's lien is superior to the judgment
liens.

         Plaintiff filed a declaration and motion to confirm sale on January 28, 2021.
Plaintiff alleges that defendant Roggenthen did not cooperate with the United States
Marshal in turning over equipment for the sale and has refused to disclose where secured
assets are stored. Eleven items were sold at auction which netted $75,007.75 after sale
costs. The Marshals'fees were $1,038.25.
                                              DECISION

         Plaintiff seeks leave to add parties pursuant to Fed. R. Civ. P. 21 and to thereafter
amend the complaint pursuant to Fed. R. Civ. P. 15. The United States Court of Appeals
for the Eighth Circuit has clearly set forth the rules to be applied when a plaintiff seeks to
amend a complaint after the issuance of a judgment:
         We have repeatedly explained that "[a] motion for leave to amend after
         dismissal is subject to different considerations than a motion prior to
         dismissal." Mountain Home Flight Serv.. Inc. v. Baxter Ctv.. 758 F.3d
         1038, 1045 (8th Cir. 2014). Leave to amend should be granted liberally
         under Rule 15 prior to dismissal. After judgment has been entered, district
         courts may not ignore the considerations of Rule 15, but leave to amend a
         pleading will be granted only "if it is consistent with the stringent standards
         governing the grant of Rule 59(e) and Rule 60(b)relief." United States v.
         Mask of Ka-Nefer-Nefer. 752 F.3d 737, 743(8th Cir. 2014). Even if a
         dismissal is without prejudice, if the court intended the decision to be a
         final, appealable order, it constitutes dismissal of the entire action, and the
         more stringent postjudgment standards apply. Mountain Home. 758 F.3d at
         1045^6.

In re SuperValu. Inc.. 925 F.3d 955, 961 (8th Cir. 2019)(emphasis supplied).
         Pursuant to Rule 59(e),"A motion to alter or amend ajudgment must be filed no
later than 28 days after the entry of the judgment." Under Rule 60(b):
         (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion
         and just terms, the court may relieve a party or its legal representative from a final
         judgment, order, or proceeding for the following reasons:
 Case 1:19-cv-01018-CBK Document 26 Filed 02/23/21 Page 4 of 5 PageID #: 181




             (1) mistake, inadvertence, surprise, or excusable neglect;
             (2) newly discovered evidence that, with reasonable diligence, could not
              have been discovered in time to move for a new trial under Rule 59(b);

             (3)fraud (whether previously called intrinsic or extrinsic),
             misrepresentation, or misconduct by an opposing party;
             (4)the judgment is void;
             (5) the judgment has been satisfied, released, or discharged; it is based on
             an earlier judgment that has been reversed or vacated; or applying it
             prospectively is no longer equitable; or
             (6) any other reason that justifies relief.
Fed. R. Civ. P. 60.

       Plaintiff has not plead any basis for post-judgment amendment of the complaint as
required by In re SuperValu. Inc. The stringent time standard of Rule 59(e) has long
since elapsed. Plaintiff claims in its brief that it was not aware of the judgment creditors'
liens tmtil a recent lien search was made. No explanation is provided for failure to act
with due diligence. Plaintiff has not identified any one of the stringent standards set forth
in Fed. R. Civ. P. 60(b) that applies to allow amendment of the complaint and adding new
defendants in this case following entry ofjudgment. Even if plaintiff had identified a
basis for post-judgment amendment consistent with In re SuperValu. Inc.. a brief alone is
an insufficient means of establishing good cause for failing to originally join all persons
and entities having an interest in property upon which a plaintiff seeks lien foreclosure.
       I practiced law with a rather extensive litigation practice for 30 years. I have now
been a judge for almost 26 years. I have never heard of anyone attempting to add
additional parties and then amend the complaint after a final judgment has been entered
and some security has been sold at execution. What would become of the judgment
which has become final? Why was no lien check done before filing a lawsuit or during
the course of the lawsuit?
 Case 1:19-cv-01018-CBK Document 26 Filed 02/23/21 Page 5 of 5 PageID #: 182
                       o                                    n

                                      ORDER

      Now,therefore,
      IT IS ORDERED that plaintiff's motion. Doc. 20, to add parties and to amend the
complaint is denied.
      DATED this        *d^ofFebruary. 2021.
                                       BY THE COURT:




                                       CHARLES B. KORNMANN
                                       United States District Judge
